MORRIS, Judge.
Defendant’s only assignment of error on his appeal is that the court erred in sentencing defendant to a two-year term. This assignment is, of course, without merit. Since the sentence is within the statutory limit, it does not constitute cruel and unusual punishment.
On the same day that defendant filed his brief he filed a motion in arrest of judgment. In this motion he takes the position that the Information upon which defendant was brought to trial is fatally defective because it does not charge a crime under the laws of this State for that there is no allegation that the property stolen was the property of any person or institution. The defendant’s position is sound.
In State v. McKoy, 265 N.C. 380, 144 S.E. 2d 46 (1965), the indictment alleged the larceny of $60 in money, but it failed to designate in any manner the owner of the money or the person in possession of it at the time of the taking. The indictment was, therefore, fatally defective. The Court held that because of this fatal defect the indictment was insufficient to confer jurisdiction.
*112For the same reason the Information here is not sufficient to confer jurisdiction.
Judgment arrested.
Judges Brock and Parker concur.